                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION

  JOHN DOE,

                Plaintiff,                                  Civil Action No.:
                                                            6:19-cv-00023
         v.

  WASHINGTON AND LEE
  UNIVERSITY,

               Defendant.


                   JOINT RULE 26(F) REPORT AND DISCOVERY PLAN

        Plaintiff John Doe (“Plaintiff”) and Defendant Washington and Lee University, by and

 through their counsel, submit the following report and proposed discovery plan pursuant to Rule

 26(f) of the Federal Rules of Civil Procedure.


        1.      Rule 26(f) Conference. Pursuant to Rule 26(f) of the Federal Rules of Civil

 Procedure, counsel for Plaintiff, Andrew S. Gallinaro and David G. Harrison, and counsel for

 Defendant, Micah B. Schwartz, held a telephone conference on July 25, 2019, during which they

 discussed the topics in Item Nos. 2 through 8 below.


        2.      Initial Disclosures. The parties jointly propose the following schedule for initial

 disclosures, which are the dates set forth in the pretrial order entered July 16, 2019: Information

 required by Rule 26(a)(1)(A) shall be provided by August 15, 2015.




Case 6:19-cv-00023-NKM-RSB Document 24 Filed 07/30/19 Page 1 of 4 Pageid#: 247
         3.     Initial Expert Disclosures. The parties jointly propose the following schedule for

 initial expert disclosures, which revise the dates set forth in the pretrial order entered July 16,

 2019:


                a)      Information required by Rule 26(a)(2)(A) shall be provided by plaintiff by
                        September 30, 2019.

                b)      Information required by Rule 26(a)(2)(A) shall be provided by defendant
                        by October 30, 2019

         4.     Discovery Plan. The parties jointly propose the following discovery plan:


                a)      All discovery shall be governed by the Federal Rules of Civil Procedure.

                b)      Plaintiff’s reports from retained experts (if any) required by Rule 26(a)(2)
                        and damages computations shall be due by November 20, 2019.

                c)      Defendant’s reports from retained experts (if any) required by Rule
                        26(a)(2), including damages analysis shall be due by December 20, 2019.

                d)      Plaintiff’s rebuttal reports from retained experts (if any) required by Rule
                        26(a)(2) shall be due by January 20, 2020.

                e)      All fact and expert discovery shall be completed by February 15, 2020.

         5.     Electronic Discovery Plan. The parties jointly propose to submit electronic

 discovery in the form of requests for production of documents in the normal course of discovery.

 The parties agree to produce electronic documents in PDF format. The parties will present to the

 court a consent confidentiality order for sensitive and confidential documents.


         6.     Discovery Limits. The parties agree to abide by the discovery limits set forth in

 the Federal Rules of Civil Procedure.


         7.     Amendment and Joinder. The plaintiff shall have until August 30, 2019 to

 amend his complaint and to join additional parties, and the defendant shall have 21 days from

 service of any amended complaint to file motions or responsive pleadings with respect thereto.

                                                        2

Case 6:19-cv-00023-NKM-RSB Document 24 Filed 07/30/19 Page 2 of 4 Pageid#: 248
       8.     Filing of Dispositive Motions. Dispositive motions shall be filed on or before

 March 15, 2020.


       Dated: July 30, 2019                Respectfully Submitted

                                           s/ David G. Harrison
                                           David G. Harrison, Esq. (VSB # 17590)
                                           The Harrison Firm, PC
                                           5305 Medmont Circle, SW
                                           Roanoke, VA 24018-1120
                                           (540)777-7100
                                           david@harrisonfirm.us

                                           Patricia M. Hamill
                                           Pennsylvania Bar No. 48416
                                           CONRAD O’BRIEN PC
                                           1500 Market Street, Centre Square
                                           West Tower, Suite 3900
                                           Philadelphia, PA 19102
                                           Tel: (215) 864-9600
                                           Fax: (215) 864-9620
                                           phamill@conradobrien.com
                                           (Admitted Pro Hac Vice)

                                                   Attorneys for Plaintiff

                                           R. Craig Wood, Esq. (VSB #24264)
                                           McGuireWoods LLP
                                           652 Jefferson Parkway, Ste 530
                                           P.O Box 1288
                                           Charlottesville, VA 22902
                                           Tel: (434) 977-2558
                                           Fax: (434) 980-2274
                                           cwood@mcguirewoods.com




                                                  3

Case 6:19-cv-00023-NKM-RSB Document 24 Filed 07/30/19 Page 3 of 4 Pageid#: 249
                                    s/ Micah B. Schwartz
                                    Micah B. Schwartz (VSB #77299)
                                    McGuire Woods LLP
                                    Gateway Plaza
                                    800 East Canal Street
                                    Richmond, VA 23219
                                    Tel: (804) 775-1000
                                    Fax: (804) 698-2158
                                    mschwartz@mcguirewoods.com

                                          Attorneys for Defendant




                                         4

Case 6:19-cv-00023-NKM-RSB Document 24 Filed 07/30/19 Page 4 of 4 Pageid#: 250
